     Case 1:18-cv-04777-WMR-JSA Document 24 Filed 07/23/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DEBORAH L. SMITH,                         )
                                          )
       Plaintiff,                         )
                                          ) Civil Action No.
v.                                        ) 1:18-cv-4777-WMR-JSA
                                          )
ESTES HEATING & AIR                       )
CONDITIONING, INC.                        )
                                          )
       Defendant.                         )

            NOTICE OF DEPOSITION OF DEBORAH L. SMITH

      PLEASE TAKE NOTICE that on Friday, August 9, 2019, beginning at

10:00 a.m., at the offices of The Kaspers Firm, LLC, 152 New St. Suite 109, Macon,

GA 31201, the undersigned counsel for Estes Heating & Air Conditioning, Inc. will

proceed to take the deposition of Deborah L. Smith upon oral examination. This

deposition will be taken before a certified court reporter or some other officer duly

authorized by law to take depositions and will continue from day to day, until its

completion. This deposition will be taken for all purposes permitted under the

Federal Rules of Civil Procedure and the Federal Rules of Evidence.



                           (signature on following page)




                                         1
     Case 1:18-cv-04777-WMR-JSA Document 24 Filed 07/23/19 Page 2 of 2



This 23rd day of July 2019.

                                     FREEMAN MATHIS & GARY, LLP

                                     /s/ Joyce M. Mocek
                                     Joyce M. Mocek
                                     Georgia Bar No. 515005
                                     Natalie C. Pulley
                                     Georgia Bar No. 794117

                                     Attorneys for Defendant

100 Galleria Parkway, Suite 1600
Atlanta, GA 30339-5948
Tel: 770-818-0000
Fax: 770-937-9930
jmocek@fmglaw.com
npulley@fmglaw.com




                                     2
